METHOD AND SYSTEM FOR SILICON-DOMINANT LITHIUM-ION CELLS WITH CONTROLLED UTILIZATION OF SILICON
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite the limitation "the anode active material", respectively.  There is insufficient antecedent basis for this limitation in the claim.
The limitations “temperatures below freezing” recited in claims 9 and 19 render the claims indefinite, because it is unclear what the temperatures are. The claimed temperatures below freezing depend on a specific substance whose freezing temperature is being referred to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akagi et al. (JPH 11339796 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Akagi).
claim 1, Akagi teaches a battery (at least [0015]), the battery comprising:
a cathode (“positive electrode”, [0015]), an electrolyte (“an electrolytic solution”, [0015]), and an anode (“negative electrode”, [0015]), the anode having an active material comprising 30%-90% silicon and 10%-50% carbon by weight ([0014]), and wherein the battery is charged by lithiating silicon (“intercalated to silicon with lithium”, [0026]) while lithiating less than 20% of carbon in the active material (“by using a carbon material in which lithium does not intercalate”, [0029]; “the absence of substantially intercalated lithium in graphite”, [0010]). The above range of 30%-90% overlaps the corresponding range of “more than 50%” as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
In addition, the limitation “the battery is charged by lithiating silicon while lithiating less than 20% of carbon in the active material” represents a manner of operating the claimed battery. However, a manner of operating a device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Akagi teaches all the claimed structural limitations.
Regarding claim 2, Akagi teaches the battery according to claim 1, wherein the percentage of silicon in the active material comprising is 30%-90%, overlapping the instantly claimed 70%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 3, Akagi teaches the battery according to claim 1, and the instantly claimed “a voltage of the anode during discharge of the battery remains above a  minimum voltage at which silicon can be lithiated” represents a property or characteristic of the anode. Since Akagi teaches the same anode as claimed, the claimed property or characteristic is necessarily present. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In addition, the terms “discharge of the battery” and “silicon can be lithiated” represent processes of operating the battery or lithiating silicon. It is noted that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114.).
Regarding claims 4-6, Akagi teaches the battery according to claim 1, and the claimed limitations in claims 4-6 represent properties or characteristics of the battery or the anode. Since Akagi teaches the same battery and the same anode as claimed, the claimed properties or characteristics in claims 4-6 are necessarily present. Where the claimed and prior art products (herein the batteries or the anodes) are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.   In the instant case, Akagi teaches the same structure or composition of the battery or the anode as claimed.
Regarding claim 8, Akagi teaches the battery according to claim 1, and the claimed limitation “the battery is operable to be charged at a 10 C rate or higher while retaining at least prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.   In the instant case, Akagi teaches the same structure or composition of the battery as claimed.
In addition, a manner of operating a device (in this case, the battery) does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 9, Akagi teaches the battery according to claim 1, and the claimed limitation “the battery can be charged at temperatures below freezing without lithium plating” represents a property, characteristic or function of the battery as claimed. Since Akagi teaches the same battery, the claimed property, characteristic or function is necessarily present. Where the claimed and prior art products (herein the batteries) are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.   In the instant case, Akagi teaches the same structure or composition of the battery as claimed.
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 10, Akagi teaches the battery according to claim 1, wherein the electrolyte comprises a liquid or a solid (“electrolyte solution”, “solid electrolyte”, [0015]).
Regarding claim 11, Akagi teaches a method of forming a battery (at least [0001], [0015]), the method comprising:
in a battery (at least [0015]) comprising a cathode (“positive electrode”, [0015]), an electrolyte (“an electrolytic solution”, [0015]), and an anode (“negative electrode”, [0015]), the anode having an active material comprising 30%-90% silicon and 10%-50% carbon by weight ([0014]); and
charging the battery by lithiating silicon (“intercalated to silicon with lithium”, [0026]) while lithiating less than 20% of carbon in the active material (“by using a carbon material in which lithium does not intercalate”, [0029]; “the absence of substantially intercalated lithium in graphite”, [0010]). The above range of 30%-90% overlaps the corresponding range of “more than 50%” as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 12, Akagi teaches the method according to claim 11, wherein the percentage of silicon in the active material comprising is 30%-90%, overlapping the instantly prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 14-16, Akagi teaches the battery according to claim 11, and the claimed limitations in claims 14-16 represent properties or characteristics of the battery or the anode. Since Akagi teaches the same battery and the same anode as claimed, the claimed properties or characteristics in claims 14-16 are necessarily present. Where the claimed and prior art products (herein the batteries or the anodes) are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.   In the instant case, Akagi teaches the same structure or composition of the battery or the anode as claimed.
Regarding claim 20, Akagi teaches an anode for use in a battery (at least [0015]), the anode comprising an active material comprising 30%-90% silicon and 10%-50% carbon by weight ([0014]), and wherein the battery is charged when in a battery, by lithiating silicon (“intercalated to silicon with lithium”, [0026]) while lithiating less than 20% of carbon in the active material (“by using a carbon material in which lithium does not intercalate”, [0029]; “the absence of substantially intercalated lithium in graphite”, [0010]). The above range of 30%-90% overlaps the corresponding range of “more than 50%” as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 1 above, and further in view of Rohani et al. (WO 2019161288 A, hereafter Rohani).
Regarding claim 7, Akagi teaches the battery according to claim 1, but is silent to the instantly claimed anode active material having no polymer binder. However, in the same field of endeavor, Rohani discloses that a silicon-carbon anode active material either having or having no polymer binder can be used in a battery ([0011], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used the anode active material having no polymer binder, as taught by Rohani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   See MPEP 2144.07.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 11 above, and further in view of Yao et al. (Next Generation Anodes, FY 2018 3rd Quarter Progress Report, pages 21-23: “Operando quantification of lithiation-delithiation behavior of silicon-graphite composite electrodes for lithium-ion batteries”, hereafter Yao).
Regarding claim 13, Akagi teaches the method according to claim 11, but is silent to comprising configuring a voltage of the anode during discharge of the battery above a minimum voltage at which silicon can be lithiated. However, Yao discloses that the lithiation of silicon is active in the 0-1.0 voltage range and the lithiation of graphite is active in the range of < 0.25 V (1st paragraph in “Background”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide configuring a voltage of the anode during discharge of the battery to remain above a minimum voltage at which silicon can .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 11 above, and further in view of Rohani.
Regarding claim 17, Akagi teaches the method according to claim 11, but is silent to the instantly claimed anode active material having no polymer binder. However, in the same field of endeavor, Rohani discloses that a silicon-carbon anode active material either having or having no polymer binder can be used in a battery ([0011], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used the anode active material having no polymer binder, as taught by Rohani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   See MPEP 2144.07.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 1 above, and further in view of Rohani.
Regarding claim 18, Akagi teaches the method according to claim 11, but is silent to comprising charging the battery at a 10 C rate or higher as claimed. However, Rohani discloses a method for forming a battery having an anode including silicon and carbon ([0011], [0012]) comprising charging the battery at a 10 C rate or higher ([0018], [0093]). It would have been obvious to one of ordinary skill in the art to have provided the anode of Kao to have the charging characteristics (e.g., charging at a 10 C or higher) of Rohani, to provide a battery .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 1 above, and further in view of Zhang et al. (US 20190229378 A1, hereafter Zhang).
Regarding claim 19, Akagi teaches the method according to claim 11, but does not specifically discloses charging the battery at temperatures below freezing without lithium plating. However, Zhang discloses a battery (42, Fig. 4) having an anode including silicon and carbon ([0056]), wherein the battery can be charged at temperatures below freezing without lithium plating (Fig. 21, disclosing no plating occurring at T=0 degrees). It would have been obvious to one of ordinary skill in the art to have provided the conditions that provide no lithium plating in freezing temperatures of Zhang, in the battery of Akagi, to enable a battery capable of effective charging at freezing temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727